Citation Nr: 1213117	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-37 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for polyarthritis of the thoracolumbar spine to include as due to involvement in Project 112-Shipboard Hazard and Defense (SHAD).

3.  Entitlement to service connection for myofascial pain syndrome of the shoulders, arms, elbows, and legs to include as due to involvement in Project SHAD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active service from April 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Jurisdiction of this matter is currently with the RO located in Houston, Texas.

In May 2010, the Veteran and his spouse testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the May 2010 hearing, the undersigned clarified the issues on appeal, noted that bases of the prior determinations, and inquired as to the etiology and continuity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for tinnitus has been raised by the Veteran during the May 2010 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case as to the issues of service connection for right ear hearing loss, polyarthritis, and myofascial pain syndrome.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Subsequent to the issuance of the Statement of the Case issued on August 2009, additional evidence was received, to specifically include a statement from the Veteran dated in February 2012 in which he indicated that he did not waive consideration by the AOJ of this evidence, and that he wished to have the case remanded so that the AOJ may consider this evidence in the first instance.  As such, the issues must be remanded for additional development.  See 38 C.F.R. § 20.1304(c) (2011).

Additionally, with regard to the issue of service connection for right ear hearing loss, the Veteran asserts that such is due to acoustic trauma in service.  He is currently service-connected for left ear hearing loss, and exposure to acoustic trauma in service has been conceded.  According to the most recent VA examination dated in April 2007, his current right ear hearing loss did not meet the criteria for a hearing loss disability for VA purposes.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 (2011).

During his May 2010 hearing, the Veteran reported worsening right ear hearing loss since his April 2007 VA examination.  The Board notes that the Veteran is competent to describe his current symptoms.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Veteran has reported worsening right ear hearing, and he did not previously  meet the criteria for a right ear hearing loss disability for VA purposes, the Board finds another VA audio examination is necessary to determine the severity and etiology of his right ear hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a VA audiological examination to determine the precise nature and etiology of his asserted right ear hearing loss.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.  All indicated tests and studies to include an audiogram, must be accomplished.

Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz , provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

Based on the results of audiometric testing, the examiner is requested to opine as to whether the Veteran currently has hearing loss disability under the provisions of 38 C.F.R. § 3.385.  If so, after review of the record and examination of the Veteran, the examiner must provide an opinion as to whether it is at least as likely as not that any current right ear hearing loss disability is etiologically related to his period of active service.

In doing so, the examiner must acknowledge exposure to acoustic trauma in service which has been conceded by VA, and the Veteran's competent reports as to the onset and continuity of symptomatology.  All opinions expressed by the examiner must be accompanied by a complete rationale. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims, in light of any additional evidence added to the records assembled for appellate review since the issuance of the August 2009 Statement of the Case.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


